Name: COMMISSION REGULATION (EEC) No 1803/93 of 6 July 1993 amending Regulation (EEC) No 1983/92 laying down detailed rules for implementation of the specific arrangements for the supply of rice products to the Azores and Madeira and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: regions of EU Member States;  plant product;  trade;  tariff policy
 Date Published: nan

 No L 164/8 Official Journal of the European Communities 7 . 7 . 93 COMMISSION REGULATION (EEC) No 1803/93 of 6 July 1993 amending Regulation (EEC) No 1983/92 laying down detailed rules for implementation of the specific arrangements for the supply of rice products to the Azores and Madeira and establishing the forecast supply balance cast balance ; whereas the Annex to Regulation (EEC) No 1983/92 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira with regard to certain agricultural products ('), as amended by Commission Regulation (EEC) No 3714/92 (2), and in particular Article 10 thereof, Whereas, pursuant to Article 10 of Regulation (EEC) No 1600/92, Commission Regulation (EEC) No 1997/92 (') establishes a forecast supply balance for rice products for the Azores and Madeira ; whereas that balance allows for interchange of the quantities determined for these products and, if necessary, an increase during the year of the overall quantity determined, in line with regional requirements ; whereas, on the basis of experience and in order to satisfy rice requirements in the region concerned, it has proved necessary to make adjustments to the fore HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 1983/92 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 July 1993 . For the Commission Rene STEICHEN Member of the Commission ANNEX Supply balance for the Azores and Madeira for rice products for the 1992/93 marketing year » (tonnes) CN code Azores Madeira 1006 30 4 200 5 000 (') OJ No L 173, 27. 6 . 1992, p . 1 . (2) OJ No L 378 , 23 . 12. 1992, p. 23 . 0 OJ No L 198 , 17. 7 . 1992, p . 37 .